Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on February 10, 2022.

The application has been amended as follows: 

In the claims:

1. A pre-charge method of a bit line of a[[an]] NAND type flash memory, the pre-charge method comprising:
     at a first timing, turning on a first transistor used for applying a pre-charge
voltage to a sense node by a first control signal;
     at a second timing, turning on a second transistor connected to the sense
, wherein the second control signal and the third control signal are generated by separate regulators, respectively[[,]]; and
     at a third timing, turning on a fourth transistor connected between the node
and a bit line, wherein the first through third timings are different from each other.

5. The pre-charge method of claim 1, wherein at the first timing, turning on a bit line side transistor of a[[an]] NAND string.

7. A semiconductor storing apparatus, comprising: 
     a[[5an]] NAND type memory cell array; 
     a page buffer/sense circuit, connected to the memory cell array; 
     a bit line select circuit, connected to the page buffer/sense circuit; and 
     a sense component, sensing a selected page of the memory cell array, 
     wherein the page buffer/sense circuit comprises a voltage supply node, a first 10transistor connected between the voltage supply node and a sense node, a second transistor connected to the sense node and used for generating a clamp voltage, and a third transistor connected between the second transistor and a node of the bit line select circuit, 
     wherein the bit line select circuit comprises a fourth transistor connected 15between the node and a bit line,
, respectively, at a second timing, and 20turns on a fourth transistor by a fourth control signal at a third timing, and 
     wherein the second control signal and the third control signal are generated by separate regulators, respectively, and the first through third timings are different from each other.

11. The semiconductor storing apparatus of claim 7, wherein 
     the sense component turns on a bit line side transistor of a[[an]] NAND string by a selected gate line at the first timing.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:


Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the second control signal and the third control signal are generated by separate regulators, respectively, and the first through third timings are different from each other in combination with the other limitations thereof as is recited in the claim. Claims 2-6 depend on claim 1.

Regarding claim 7: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of the second control signal and the third control signal are generated by separate regulators, respectively, and the first through third timings are different from each other in combination with the other limitations thereof as is recited in the claim. Claims 8-15 depend on claim 7.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827